DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    614
    834
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pileggi et al. (US Pub. 2016/0125928).
Regarding claim 1, Fig. 6 of Pileggi discloses an integrated chip, comprising: 
an operative memory device [608] coupled to a bit-line [WBL], wherein the operative memory device is configured to store a data state [write data]; 
a regulating access apparatus [604] coupled between the operative memory device [608] and a first word-line [RWL], wherein the regulating access apparatus comprises one [604] or more regulating MTJ devices that are configured to control a current provided to the operative memory device 604 control write current runs from WBL to 656]; and 
wherein the one or more regulating MTJ [604] devices respectively comprise a free layer [Free, Fig. 5 examiner marked up], a dielectric barrier layer [Tunnel Barrier, Fig. 5] on the free layer [Free], and a pinned layer [Pin, Fig. 5 (examiner marked up)] separated from the free layer [Free] by the dielectric barrier layer [Tunnel Barrier], wherein the pinned layer [Pin] covers a center [Center] of a surface of the dielectric barrier layer [Tunnel Barrier] that faces the pinned layer [Pin].
Regarding claim 2, Fig. 5 of Pileggi (examiner marked up) discloses wherein the free layer [Free] completely covers a second surface [bottom of Tunnel Barrier] of the dielectric barrier layer [Tunnel Barrier] that faces away from the pinned layer.
Regarding claim 3, Fig. 5 of Pileggi (examiner marked up) discloses wherein an interface between the pinned layer and the dielectric barrier layer continuously extends between outermost sides of a first regulating device MTJ [604 in Fig. 6] of the one or more regulating MTJ devices.
Regarding claim 4, Fig. 6 of Pileggi discloses an interconnect via [616 or 662] contacting a first regulating MTJ device [604] of the one or more regulating MTJ devices, wherein the interconnect via contacts a center of a surface of the first regulating MTJ device [604] that faces the interconnect via.
Regarding claim 5, Fig. 6 of Pileggi discloses wherein the operative memory device consists of a first terminal [636] and a second terminal [632] and the one or more regulating MTJ devices [604] respectively consist of a third terminal [658] and a fourth terminal [662], and wherein the first terminal, the second terminal, the third terminal, and the fourth terminal are different terminals [as shows in Fig. 6, the four terminals are different].
Regarding claim 6, Fig. 7 of Pileggi discloses a bit-line decoder [since there are bit lines [WBL and RBL] are being controlled, a bit-line decoder is inherent] coupled to the second terminal by way of the bit-line [WBL]; a word-line decoder [since RWL and WWL are being controlled, a word-line decoder is inherent] coupled to the third terminal by way of the first word-line [WWL]; and wherein the first terminal is coupled to the fourth terminal [through the memory and regulating elements].
Regarding claim 7, Fig. 7 of Pileggi discloses wherein the one or more regulating MTJ devices [604] comprise: a first regulating MTJ device [604] having a first regulating MTJ device third terminal coupled to the first word-line [RWL] and a first regulating MTJ device fourth terminal coupled to the first terminal of the operative memory device [662 couples to 608 through element 604]; and a second regulating MTJ device [Fig. 7] having a second regulating MTJ device third terminal coupled to a second word-line [RWL[1] Fig. 7] and a second regulating MTJ device fourth terminal coupled to the first terminal of the operative memory device.
Regarding claim 8, Fig. 11 of Pileggi (examiner marked up) discloses wherein the one or more regulating MTJ devices comprise: a first regulating MTJ device [R1] having a first regulating MTJ device third terminal coupled to the first word-line [RWL[0]] and a first regulating MTJ device fourth terminal; and a second regulating MTJ device [R2] having a second regulating MTJ device third terminal coupled to a second word-line [RWL[1]] and a second regulating MTJ device fourth terminal; and a third regulating MTJ device having a third regulating MTJ device [R3] third terminal coupled to both the first regulating MTJ device fourth terminal and the second regulating MTJ device fourth terminal and a third regulating MTJ device fourth terminal coupled to the first terminal of the operative memory device.
Regarding claims 9 and 18, Fig. 6 of Pileggi discloses a first interconnect arranged within a dielectric structure over a substrate [paragraph 0048], wherein the first interconnect continuously extends from directly below the operative memory device to directly below at least one of the one or more regulating MTJ devices [as shows in Fig. 6 or 7].

    PNG
    media_image2.png
    521
    679
    media_image2.png
    Greyscale

Regarding claims 10 and 19, Fig. 11 of Pileggi discloses a first interconnect arranged within a dielectric structure over a substrate [paragraph 0048], wherein an upper surface of the first interconnect is directly between the one or more regulating MTJ devices and the operative memory device.
Regarding claims 11 and 20, Fig. 11 of Pileggi discloses a first interconnect arranged within a dielectric structure over a substrate [paragraph 0048], wherein the one or more regulating MTJ devices are disposed directly below the first interconnect and the operative memory device is arranged directly over an upper surface of the first interconnect.
Regarding claims 12 and 13, Fig. 5 of Pileggi discloses wherein the one or more regulating MTJ devices comprise a first regulating MTJ device having a first width [R] and a second regulating MTJ device having a second width [W] that is different than the first width.
Regarding claim 14, Fig. 6 of Pileggi discloses integrated chip, comprising: 
a memory array comprising a plurality of memory cells [as shows in Fig. 6 or Fig. 11], wherein the plurality of memory cells respectively comprise: 
an operative magnetic tunnel junction (MTJ) device [608] coupled to a bit-line [RBL], wherein the operative MTJ device comprises an operative free layer separated from an operative pinned layer by an operative dielectric tunnel layer [as shows in Fig. 5 above]; 
a regulating access apparatus [604] coupled between the operative MTJ device and a word-line, wherein the regulating access apparatus comprises one or more regulating MTJ devices that are configured to control access to the operative MTJ device; 
wherein the one or more regulating MTJ devices respectively comprise a regulating free layer that is separated from a regulating pinned layer by a regulating dielectric tunnel layer, the regulating free layer directly coupled to the operative pinned layer [as shows in Fig. 5 above]; 
a bit-line decoder [inherent] operatively coupled to the bit-line; 
a word-line decoder [inherent] operatively coupled to the word-line; 
a control unit [since word line and bit line are being controlled, a controller is inherent] coupled to the bit-line decoder and the word-line decoder, wherein the control unit is configured to provide addressing information to the bit-line decoder and the word- line decoder; and 
a read circuit [since reading operation perform, a read circuit is inherent] configured to determine a data state within stored in the operative MTJ device.
Regarding claim 15, Fig. 6 of Pileggi discloses wherein the one or more regulating MTJ devices have different switching currents [inherent, because they are connected to different signal line].
Regarding claim 16, Fig. 5 of Pileggi discloses a method of forming an integrated circuit, comprising: forming an operative MTJ device [608, Fig. 6] comprising an operative free layer [Free] separated from an operative pinned layer [Pin] by an operative dielectric tunnel layer; forming one or more regulating MTJ devices [604, Fig. 6] respectively comprising a regulating free layer [Free] separated from a regulating pinned layer [Pin] by a regulating dielectric tunnel layer; and wherein the regulating free layer [Free] is directly coupled [through the regulating element] to the operative pinned layer.
Regarding claim 17, Fig. 11 of Pileggi discloses wherein the one or more regulating MTJ devices [R1, R2, R3] are concurrently formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825